Title: To John Adams from James Riley, 4 July 1817
From: Riley, James
To: Adams, John


				
					Sir
					Boston July 4th 1817
				
				as A tribute of respect and Esteem for the Eminent virtues of one of the principal Fathers of my Nations Admirable institutions and a promoter of her IndependenceI take the Liberty of presenting you a copy of the Narrative of my late Disasters and Sufferings in Africa &c cherishing a hope that its perusal will not prove irksome. I have the Honour to be with the greatest / regard and profound sentiments / of affection your Obedt. Servt.
				
					James Rileyof Middletown Connecticut
				
				
			